Case: 13-40009       Document: 00512250818         Page: 1     Date Filed: 05/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 22, 2013
                                     No. 13-40009
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

VALENTIN TREJO-DOMINGUEZ,

                                                  Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:12-CR-1321-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Valentin Trejo-Dominguez pleaded guilty to Count Two of a four-count
indictment, a charge of importing into the United States 500 grams or more of
methamphetamine in violation of 21 U.S.C. §§ 952(a), 960(a)(1), and
960(b)(1)(H). He was sentenced within the guidelines range to 168 months of
imprisonment. Represented by the Federal Public Defender, Trejo-Dominguez
raises an argument that he correctly concedes is foreclosed by circuit precedent
in order to preserve the issue for further review.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-40009     Document: 00512250818     Page: 2   Date Filed: 05/22/2013

                                  No. 13-40009

      Knowledge of drug type and quantity is not an element of an offense under
21 U.S.C. § 841, see United States v. Betancourt, 586 F.3d 303, 308-09 (5th Cir.
2009), nor is such knowledge an element of an offense under the related statutes
of § 952(a) and § 960(a). United States v. Restrepo-Granda, 575 F.2d 524, 527
(5th Cir. 1978); see United States v. Valencia-Gonzales, 172 F.3d 344, 345-46 (5th
Cir. 1999). Accordingly, the Government was not required to prove that Trejo-
Dominguez knew the type or quantity of drugs involved. See United States v.
Puente-Vasquez, 34 F. App’x 962, 962 (5th Cir. 2002) (per curiam) (§§ 841(a)(1),
952(a), 960(a)(1)).
      The appellant’s motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                        2